     Case 5:19-cv-01536-PSG-SP Document 10 Filed 10/04/19 Page 1 of 2 Page ID #:30

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                          IN THE UNITED STATES DISTRICT COURT
7                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

8    TIFFANY VALENCIA,                           §
                                                 §
9
                   Plaintiff,                    §      Civil Action No. 5:19-cv-01536-PSG-SP
                                                 §
10
                   v.                            §
11                                               §
     CONVERGENT OUTSOURCING,                     §
12                                               §
                   Defendant.                    §
13                                               §
                                                 §
14

15                              NOTICE OF VOLUNTARY DISMISSAL
16
     TO THE CLERK:
17
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses
18

19   the Complaint with prejudice.

20

21                                                         /S/ Amy L. Bennecoff Ginsburg
                                                            Amy L. Bennecoff Ginsburg Esq.
22
                                                            Kimmel & Silverman, P.C.
                                                            30 East Butler Pike
23
                                                            Ambler, PA 19002
24                                                          Phone: (215) 540-8888
                                                            Fax: (215) 540-8817
25                                                          Email: teamkimmel@creditlaw.com
                                                            Attorney for the Plaintiff
26
                                                           Date: October 4, 2019
27

28                                                -1-

                                      NOTICE OF VOLUNTARY DISMISSAL

                                                                                     5:19-cv-01536-PSG-SP
27
     Case 5:19-cv-01536-PSG-SP Document 10 Filed 10/04/19 Page 2 of 2 Page ID #:31

1

2                                 CERTIFICATE OF SERVICE
3
           I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of the
4
     Notice of Voluntary Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6
               Convergent Outsourcing
7              800 SW 39th Street
               Renton, WA 98057
8

9    DATED: October 4, 2019                    /s/ Amy L. Bennecoff Ginsburg
                                               Amy L. Bennecoff Ginsburg Esq.
10                                             Kimmel & Silverman, P.C.
                                               30 East Butler Pike
11
                                               Ambler, PA 19002
12
                                               Tel: 215-540-8888
                                               Fax: 215-540-8817
13                                             Email: teamkimmel@creditlaw.com
                                               Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              -2-

                                    NOTICE OF VOLUNTARY DISMISSAL

                                                                                 5:19-cv-01536-PSG-SP
27
